Plaintiff appealed from an order vacating a default judgment. This cause has been before the District Court of Appeal, Second Appellate District, Division *Page 258 
Two (105 Cal.App. 446 [287 P. 537]), on a motion to have the record returned for preparation, examination and approval in the superior court, in accordance with sections 953a, 953b and 953c of the Code of Civil Procedure. In denying said motion the court said: "There is but one transcript before us, which contains the judgment roll and notice of appeal, certified by the clerk. Other matters are discussed in the briefs as properly constituting an additional transcript for authentication, had one been filed. But it is the duty of the appellant in such a case to prepare and present in the trial court, upon notice, a proposed transcript, and to afford the respondent an opportunity to participate in its final settlement for examination and approval. Since none of these steps requisite to a valid appeal have been taken, and no transcript is available for return or approval, appellant's motion is without foundation." (Golish v. Van Pelt, 105 Cal.App. 446
[287 P. 537].)
[1] No other or further record as to the proceedings in the trial court is now presented. Hence we have an appeal on the judgment-roll alone. On such a record the order appealed from must be affirmed. (Waymire v. California Trona Co., 176 Cal. 395
[168 P. 563]; Brown v. Canty, 31 Cal.App. 183
[159 P. 1056].)
[2] All the intendments are in favor of the action of the trial court. (Waymire v. California Trona Co, supra.) Nothing appearing in the record to show an abuse of discretion the order appealed from must be affirmed.
The order appealed from is affirmed.
Marks, Acting P.J., and Barnard, J., concurred. *Page 259